                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                      8:09CR314

        vs.
                                                                         ORDER
JEFFREY R. KRYSTYNIAK,

                        Defendant.


     Defendant Jeffrey R. Krystiyniak appeared before the court on Tuesday, October 9, 2018 on
a Motion to Review Detention [77] and on an Amended Petition for Warrant for Offender Under
Supervision [72]. The court will dismiss the Petition for Offender Under Supervision [62] pursuant
to the government’s oral motion and proceed with the Amended Petition [72]. Defendant was
represented by Assistant Federal Public Defender Richard H. McWilliams and the United States
was represented by Assistant U.S. Attorney Thomas J. Kangior.
     The government did not oppose Defendant’s release plan and therefore did not request
detention. Due to the government not seeking detention the defendant was not entitled to a
preliminary examination. I find that the Petition alleges probable cause and that the defendant
should be held to answer for a final dispositional hearing before Chief Judge Laurie Smith Camp.
     The defendant will be released on current conditions of supervision with added conditions.
       IT IS ORDERED:
       1.      The government’s oral motion to dismiss the Petition for Warrant or Summons for
Offender Under Supervision [62] is granted.
       2.      A final dispositional hearing will be held before Chief Judge Laurie Smith Camp
in Courtroom No. 2, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, on November 1, 2018 at 1:00 p.m. Defendant must be present in person.
       3.      Defendant is released on current conditions of supervision with the below added
conditions.
       4.      The defendant is released to reside at Siena/Francis House “Miracles” Addiction
Treatment Program facility at all times and comply with all the rules of such facility. In the event
that the defendant is discharged from the facility for any reason whatsoever, or leaves the premises
of the facility without authorization, the United States Marshal, and/or any law enforcement officer
is ordered to take the defendant into custody and detain the defendant pending a prompt hearing
before the court to review the conditions of release.
       5.      The defendant is released to Chris Eynon, Program Coordinator of the “Miracles”
program. Mr. Eynon is ordered to directly transport Defendant to the “Miracles” program.
       Dated this 9th day of October, 2018.
                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge




                                                 2
